DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 10-12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US 9,235,654 B1).
	As to claims 1, 11, and 16, Gupta teaches a method, system, and computer readable medium comprising: 
sending, by a search engine server system comprising at least one computing device, a search web page of a search engine to a content distribution network (CDN) server system for delivery to a client computing device, the search web page comprising a query dialog box and an autocomplete service that is configured to present search query suggestions on a display device (Gupta discloses a search engine system and a client in Figure 2.  Gupta also discloses the client monitors for user input in a query search box in an application or web page in column 4, line 57 through column 5, line 11.  Gupta further discloses the client-side process contains a search assistant embedded in a web page that monitors for user input including partial search query input (see column 6, lines 8-22). Gupta further describes that When the user action is entry of a partial search query, client transmits the partial search query to the search engine. The client receives suggested complete queries, and presents, for example displays, at least a subset of the suggested complete queries (see column 6, lines 32-43).); 
receiving, by the search engine server system from the CDN server system, a search query list request for a predetermined list of search query suggestions, the search query list request originating from the autocomplete service of the search web page executing on the client computing device (Gupta further discloses the client-side process contains a search assistant embedded in a web page that monitors for user input including partial search query input (see column 6, lines 8-22). Gupta further describes that When the user action is entry of a partial search query, client transmits the partial search query to the search engine. The client receives suggested complete queries, and presents, for example displays, at least a subset of the suggested complete queries (see column 6, lines 32-43).); and 
sending, by the search engine server system, the predetermined list of search query suggestions to the CDN server system for delivery to the client computing device, the predetermined list of search query suggestions generated based on an analysis of a plurality of searches and results of the plurality of searches, the predetermined list of search query suggestions comprising a plurality of entries, each entry comprising one or more search terms that were identified in the analysis (Gupta discloses analyzing historical queries in order to predict queries via an autocomplete module in column 14, lines 38-48.  Gupta also shows a list of suggested queries based on a partial query entered by the user in Figures 13A and 13B.  Each of the queries contain search terms.).
As to claim 2, Gupta further teaches prior to sending the search web page to the CDN server system, receiving, by the search engine server system from the CDN server system, a search web page request for the search web page, the search web page request originating from the client computing device (Gupta discloses a search engine system and a client in Figure 2.  Gupta also discloses the client monitors for user input in a query search box in an application or web page in column 4, line 57 through column 5, line 11.  Gupta further discloses the client-side process contains a search assistant embedded in a web page that monitors for user input including partial search query input (see column 6, lines 8-22)).
As to claims 3, 12, and 17, Gupta further teaches the search web page is configured to present, on a display device, the query dialog box (Gupta also discloses the client monitors for user input in a query search box in an application or web page in column 4, line 57 through column 5, line 11 and Figures 13A and 13B).
As to claims 5, 14, and 19, Gupta further teaches the autocomplete service is configured to: detect entry of at least one character in the query dialog box (Gupta shows a query box 1308 which accepts characters entered by the user in Figures 13A and 13B.); access the predetermined list of search query suggestions (Gupta discloses analyzing historical queries in order to predict queries via an autocomplete module in column 14, lines 38-48.); search the predetermined list of search query suggestions based on the at least one character to identify a subset of search query suggestions (Gupta discloses sending the partial search query to the search engine and once received, the search engine searches a database of complete search queries to identify matching queries to provide as suggestions (see column 4, line 66 through column 5, line 11).); and present, on the display device, the subset of search query suggestions (Gupta shows a list of suggested queries based on a partial query entered by the user in Figures 13A and 13B.).
As to claim 6, Gupta further teaches accessing, by the search engine server system, search query information that identifies: a plurality of search queries submitted to the search engine by a plurality of client computing devices, each search query comprising one or more search terms; search results returned in response to the plurality of search queries; and subsequent actions by users in response to the search results (Gupta discloses using a criteria test in order to select query suggestions. Gupta discloses the criteria as query popularity, query matching success, and query success (e.g., a score corresponding to a number of times users clicked on or otherwise selected for viewing search results produced by the respective complete query in a predefined period of time) (see column 5, lines 12-54). This suggests accessing search queries submitted, the search results returned, and how the user interacted with those results.); selecting a subset of search queries based on the search query information and one or more criteria; and generating the predetermined list of search query suggestions based on the subset of search queries (Gupta rewrites the received partial search query, if the predefined criteria is not satisfied, in order to produce a second set of matching complete search queries. Gupta displays at least a subset of the second set of matching complete search queries as auto-complete suggestions. (See column 5, lines 54-65)).
As to claim 8, Gupta further teaches the search query information identifies for at least some of the plurality of search queries: a click-through result that indicates, for each respective query of the at least some of the plurality of search queries, that a user selected a search query result in a list of search query results provided in response to the respective search query, or did not select any search query result in the list of search query results provided in response to the respective search query; and wherein the one or more criteria are based at least in part on the click- through result (Gupta discloses a query success score (e.g., a score corresponding to a number of times users clicked on or otherwise selected for viewing search results produced by the respective complete query in a predefined period of time) in column 5, lines 12-54.).
As to claim 10 and 15, Gupta further teaches detecting entry of at least one character in the query dialog box (Gupta shows a query box 1308 which accepts characters entered by the user in Figures 13A and 13B.); searching the predetermined list of search query suggestions based on the at least one character to identify a subset of search queries (Gupta discloses sending the partial search query to the search engine and once received, the search engine searches a database of complete search queries to identify matching queries to provide as suggestions (see column 4, line 66 through column 5, line 11).); and presenting, on the display device, the subset of search queries (Gupta shows a list of suggested queries based on a partial query entered by the user in Figures 13A and 13B.).
As to claim 20, Gupta further teaches wherein the instructions further cause the processor device to: prior to sending the search web page to the CDN server system, receive, by a search engine server system from the CDN server system, a search web page request for the search web page, the search web page request originating from the client computing device (Gupta discloses a client-side process, which is performed by the search assistant embedded in a web page.  The client monitors user actions prior to sending a search query to the search engine server. (See column 6, lines 8-22)).
Allowable Subject Matter
Claims 4, 7, 9, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161